Name: Commission Regulation (EEC) No 1034/92 of 24 April 1992 on the supply of various consignments of white sugar as food aid
 Type: Regulation
 Subject Matter: economic conditions;  beverages and sugar;  cooperation policy
 Date Published: nan

 28 . 4. 92 Official Journal of the European Communities No L 110/21 COMMISSION REGULATION (EEC) No 1034/92 of 24 April 1992 on the supply of various consignments of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 862 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 110/22 Official Journal of the European Communities 28. 4. 92 ANNEX I LOTS A, B, C, and D 1 . Operation Nos ('): 95/92, 96/92, 97/92 and 98/92 2. Programme : 1 992 3 . Recipient (12): UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A  Fax : (1)230 75 29) 4. Representative of the recipient (2) :  Lot A  95/92 : Beirut UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon tel : 81 00 12 ; fax : 87 1 1 45 02 32 ; telex : 21430 UNRWA LE.  Lot B :  96/92 : Ashdod UNRWA Field Supply and Transport Officer, West Bank PO Box 19149,  Jerusalem, tel : 82 80 93 ; telex : 26194 UNRWA IL ; fax : 81 65 64.  Lot C :  97/92 : Latakia UNRWA Field Supply and Transport Officer, SAR PO Box 4313 Damascus, SAR tel : (96311 ) 66 02 17 ; telex : 412006 UNRWA SY.  Lot D :  98/92 : Amman UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan, tel : (9626) 77 17 41 ; fax : 68 54 76 ; telex : 23402 UNRWA JFO. 5. Place or country of destination : Lot A : Lebanon ; Lot B : Israel ; Lot C : Syria ; Lot D : Jordan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods f) : see OJ No C 114, 29. 4 . 1991 , p. 1 , (under VA1 ). Lot C (9) ; Lot D (8) 8 . Total quantity : 1 463 tonnes 9. Number of lots : four (Lot A : 323 tonnes ; Lot B : 714 tonnes ; Lot C : 155 tonnes ; Lot D : 271 tonnes) 10. Packaging and marking (4) ( l0) (") ( l4) : see O.J. No C 1 14, 29. 4. 1991 p. 1 (under V.A.2 en VA3) Markings in English Supplementary markings on the packaging : 'UNRWA TO PALESTINE REFUGEES 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 1 2. Stage of upply : free at port of landing  landed (Lots A, B and C) free at destination (Lot D) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Beirut ; Lot B : Ashdod ; Lot C ; Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot D : UNRWA Warehouse, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6. 1992 18 . Deadline for the supply : 30. 6. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12. 5 . 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19.5. 1 992 at 1 2 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  22. 6. 1992 (c) deadline for the supply : 8 . 7. 1992 28 . 4. 92 Official Journal of the European Communities No L 110/23 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 26. 5 . 1992 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  29. 6. 1992. (c) deadline for the supply : 16. 7 . 1992 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : 0 Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 16. 4. 1992, fixed by Commission Regulation (EEC) No 948/92 (OJ No L 102, 16. 4. 1992, p. 5) No L 110/24 Official Journal of the European Communities 28 . 4. 92 LOT E 1 ·. Operation Nos (') : 59/62 to 66/92 2. Programme : 1992 3. Recipient C 2) : WFP (World Food Programme), Via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p . 1 , (under VJ\. 1 .) 8 . Total quantity : 4 116 tonnes 9 . Number of lots : One (eight parts : see Annex II .) 10 . Packaging and marking (4) : see OJ No C 114, 29. 4. 1991 , p . 1 (under VÃ .2 and VA.3). Operation 65/92 : Ã Markings in French (59/92 to 60/92), English (64/92 to 66/92) and Portuguese (61 /92 to 63/92) Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  30. 6 . 1992 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12. 5. 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 5. 1992 at 12 noon (b) period for making the goods available at the port of shipment : 7. 6  7. 7. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 26. 5 . 1992 at 12 noon (b) period for making the goods available at the port of shipment : 14. 6  14. 7. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : (*) Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (') : periodic refund applicable to white sugar on 16. 4. 1992, fixed by Commission Regulation (EEC) No 948/92 (OJ No L 102, 16. 4. 1992, p. 5) No L 110/2528 . 4. 92 Official Journal of the European Communities LOTS F and G 1 . Operation Nos (') : 1126/91 , 1127/91 and 1128/91 (Lot F)  1129/91 and 1130/91 (Lot G) 2. Programme : 1991 3. Recipient (12) ( IJ) : Euronaid, Rhijngeesterstraatweg 40, Posbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4 . 1991 , p . 1 , (under VA.1 .) 8 . Total quantity : 283 tonnes 9. Number of lots : two (Lot F : 54 tonnes ; Lot G : 229 tonnes) 10. Packaging and marking (4) f 5) : see OJ No C 114, 29 . 4. 1991 , p . 1 (under WÃ .2 and VÃ .3). Markings in French (1129/91 and 1130/91 ) and Spanish ( 1126/91 to 1128/91 ) Supplementary markings on the packaging : see Annex II 11 . Method of mobilization (7) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p . 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  20 . 6 . 1992 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 1 2. 5. 1 992 at 1 2 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 5. 1992 at 12 noon (b) period for making the goods available at the port of shipment : 7  27. 6. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 26. 5 . 1 992 at 1 2 noon (b) period for making the goods available at the port of shipment : 14. 6  4. 7 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : ( s) Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 16. 4. 1992, fixed by Commission Regulation (EEC) No 948/92 (O I No L 102, 16 . 4. 1992, D . 5) No L 110/26 Official Journal of the European Communities 28 . 4. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. ( !) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and ioine - 131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. ( 5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annexes. f) The rule provided at the second indent of Article 18 (2) (a) Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Manufacturing and expiration dates must be printed on each individual bag. (9) The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consu ­ late, including a statement that consular fees and charges have been paid . ( 10) Lots A, B and C : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/Beirut/Latakia, container yard and is understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the ecipient, will bear all costs of shifting the containers to the storage yard outside the port area and of moving them on to the container yard. (u) Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net, not more than 50 containers being shipped per week on any vessel . ( 12) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( 13) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. ( 14) Shipment to take place in 20-foot containers. 28 . 4. 92 Official Journal of the European Communities No L 110/27 (15) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container termianl at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. 28 . 4. 92No L 110/28 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II ~ ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem E 4 116 107 59/92 AlgÃ ©rie / 0415502 / Programme Alimentaire Mondial / Alger 107 60/92 AlgÃ ©rie / 0415502 / Programme Alimentaire Mondial / Alger 78 61 /92 MoÃ §ambique / 0416402 / Programa Alimentar Mundial / Maputo 215 62/92 MoÃ §ambique / 0416402 / Programa Alimentar Mundial / Beira 207 63/92 MoÃ §ambique / 0416402 / Programa Alimentar Mundial / Beira em trÃ ¢nsito para Quelimane 902 64/92 Kenya / 04961 / World Food Programme / Mombasa 1 300 65/92 Ethiopia / 0485600 / World Food Programme / Djibouti in transit to Ethiopia 1 200 66/92 Ethiopia / 0485600 / World Food Programme / Djibouti in transit to Ethiopia F 54 18 1126/91 PerÃ º / CAM / 912034 / Lima via Callao 18 1127/91 PerÃ º / CAM / 912035 / Lima via Callao 18 1128/91 PerÃ º / CAM / 912036 / Lima via Callao G 229 180 1129/91 Haiti / Caritas N / 910358 / Port-au-Prince 49 1130/91 Haiti / PROTOS / 911521 / Port-au-Prince